Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 25,
2017.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00243-CR

                 MONZELLE LAVAN STEPTOE, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 58852

                  MEMORANDUM OPINION

      This attempted appeal is from the trial court's order signed March 20, 2017,
denying appellant's request for the appointment of counsel to pursue post-conviction
relief under article 64.01 of the Texas Code of Criminal Procedure. See Tex. Code
Crim. Proc. Ann. art. 64.01(c). On July 7, 2017, the State filed a motion to dismiss
the appeal contending the trial court’s order denying the appointment of counsel was
not an appealable order.
      The trial court's denial of a request for the appointment of counsel to pursue
post-conviction relief under article 64.01 of the Texas Code of Criminal Procedure
is not an immediately appealable order. See Gutierrez v. State, 307 S.W.3d 318, 323
(Tex. Crim. App. 2010) (appeal from an order denying appellant's request for
appointment of counsel under article 64.01(c) is “premature” because “a motion for
appointed counsel is a preliminary matter that precedes the initiation of Chapter 64
proceedings”).

      Accordingly, the State’s motion to dismiss is granted and the appeal is ordered
dismissed for lack of jurisdiction.



                                      PER CURIAM



Panel consists of Justices Christopher, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2